DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-5, 7, 9, 11, 12, 20-22, 24, 27, 28, 32, 33 and 35-58 are pending in the application.
This action is in response to applicants' amendment dated November 9, 2021.  Claims 1, 2, 5, 7, 9, 11, 12, 20, 21, 32, 33, 35 and 36 have been amended, claim 29 has been canceled and claims 37-58 are newly added.
Response to Amendment
Applicant's arguments filed November 9, 2021 have been fully considered with the following effect:
The applicant's arguments are sufficient to overcome nonstatutory double patenting rejection over U.S. 9,913,921, in the last office action, which is hereby withdrawn.

The applicant's arguments are sufficient to overcome nonstatutory double patenting rejection over U.S. 9,463,256, in the last office action, which is hereby withdrawn. 

The applicant's arguments are sufficient to overcome nonstatutory double patenting rejection over U.S. 9,472,482, in the last office action, which is hereby withdrawn.

The applicants’ arguments are sufficient to overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 12) in the last office action, which is hereby withdrawn.

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, labeled paragraph 13a), b), c), d), e), f), h), i), j), k), l), m), n), o), p), q), r), s), t), u), v), w), x), y) and z) in the last office withdrawn.  However, with regards to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, labeled paragraph 13g) and u) of the last office action, the applicant’s amendments and remarks have been fully considered but they are not persuasive.
g)	The applicants’ stated that the nitrogen atom in NR”3+ is a quaternary nitrogen, which is a positive charge.  However, the grounds of the rejection is that is not known what the anion is.  The claims are directed to compounds and not ions thus a charge moiety must have a counter ion to balance the compound.
Claims 1, 2, newly amended claims 32, 33, 35, 36 and claims dependent thereon (3-5, 7, 9, 11, 12, 20-22, 24, 27, 28, 32 and 37-58) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), , second paragraph, as being indefinite for failing to particularly point out and distinctly,  claim the subject matter which applicant regards as the invention, for reasons of record and stated above.

The applicant's arguments are sufficient to overcome the 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious rejection, labeled paragraph 14), in the last office action, which is hereby withdrawn.

In view of the amendment dated November 9, 2021, the following new grounds of rejection apply:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24 and 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The following reasons apply:
Claims 24 and 27 recite the limitation "solid support" in the definition of CA and CB.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "radioisotope" in the definition of CB.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624